Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim depends from a canceled claim and thus the metes and bounds cannot be determined. The claim is not treated further. 
Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to add steps of detecting in a differentiating infection/differential diagnosis (claim 26 previously referred to differentiating). 
The claims set out no result qualifications that recite the diagnosis/differentiating is X (or y or z) when the test result is a (or b orc). The claims do not make clear what test result results in what determination. Thus, the claims are not clear.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 26 is drawn to differentiating chronic and latent infections using a standard. The PGPub para 17 mentions the method but provides no details as to the standards needed to control for chronic and latent infections or what the thresholds are for such determination.
 Bode et al. (Clinical Micro Revs vol 16, pages 534-545, 2003 from IDS) show continuously changing CIC values in a subject (Figure 3). Thus, it is not clear as to how to determine a control value.
Thus, it would require undue experimentation to use the invention as claimed.
Applicant argues that the claim as amended refer to claims 1, 8, and 9 that allow for a differential diagnosis. 
Applicant’s argument has been fully considered and not found persuasive. 
While the asserted claims in combination in one claim that contains the limitations may be able to perform a differential diagnosis, the response does address the varied CIC level noted in the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (Molecular Psychiatry 2001, vol 6, 481-489).
	Bode et al. teach detecting BDV infections (abstract) by doing an immunoassay on CIC (page 488, column 2, CIC assay). 
As for claim 1, as described in the CIC assay section, immobilized primary antibodies including p24 (P- Kfu2 mAb) and p40 (N- W1 mAb) primary antibodies that were immobilized using goat anti-mouse (a first secondary Ab) and complexes were detected with a second secondary Ab that was labeled with a detectable marker (AP).
Bode et al. does not teach that one primary Ab is immobilized and one is added in a non-immobilized state. 
One of ordinary skill in the art at the effective time of filing would have known that Bode et al. teach that p40/p24 complexes surprising the most prevelant markers in humans and animals and that testing serum revealed that it showed up to a 10 times higher infection rate than previous tests (abstract and page 481, col 2, near top). Bode et al. also demonstrate that the CIC contain both p24 and p40 by Western Blot (Figure 3).  Thus, one of ordinary skill in the art at the effective time of filing would have been motivated to assay for p24/p40 complexes and would have been motivated to use a sandwich assay using the p24 and p40 Abs as first and second primary Abs because that would show that the CIC that were detected  did comprise both the p24 and p40 proteins and not need to run a Western Blot. One of ordinary skill in the art at the effective time of filing would have had the expectation of success knowing that the antibodies are known and that the skill in the art of ELISA assays at the effective time of filing was high.
	As for claim 3, as discussed above, the first primary antibody was immobilized on plate by first secondary Ab (goat anti-mouse Ab).
	As for claim 4, as noted above, the CIC assay uses a second secondary Ab that has a reporter molecule (AP). After modifying the arrangement of primary antibodies, it would have been obvious to use the labeled antibody to detect the complex. One of ordinary skill in the art at the effective time of filing would be able to select the proper secondary antibody as skill in the art at the effective time of filing was high and reagents were commercially available.
	For claim 5, both taught Abs were monoclonal Abs.
As for claim 7, the limitations have been discussed above and the CIC assay section uses goat Abs for both first and second secondary Abs. 
As to claim 8, the CIC assay can use anti-human to detect human antibodies bound to the CIC complex (CIC assay section). 
As to claim 9, free Abs to p24 and/or p40 are detected (page 489, Ab assaying section).
As for claims 12 and 14, the first and second primary and first and second secondary antibodies have been discussed above in the method claims, see claim 1. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the CIC assay of Bode et al. to use p24 and p40 antibodies as a first and second primary antibody, because that would show that the CIC that were detected did comprise both the p24 and p40 proteins and have the expectation of success knowing the antibodies of Bode et al. both work to detect CIC in BDV infections.
Applicant argues that the p24 antibody binds solely to the phosphorylated protein, that the conformational epitopes on the p40 do not overlap the p24, this is shown in Figures 7 and 8, that the claims allow for a differential diagnosis, Figure 6 shows clear differentiation, applicant asserts that neither Bode et al. 2001 or Bode et al. 2003 differentiate heterodimers but look at a single protein, that the assumption by the examiner of phosphorylated is at least misleading, applicant discusses Bode et al. 2003 and other references, and the references do not define a control value, and that the combination of claims 1, 8, and 9 allow for the differentiation of infection of a pool of infected individuals.
Applicants arguments have been fully considered and not found persuasive.
Applicant has presented no evidence in the specification or known in the art that the prior art antibody p24 does not have the property of binding to the phosphorylated antibody.
Where, as here, the Patent Office lacks the facilities to perform comparisons between the claimed material and prior art materials that reasonably appear to meet the claim limitations, the burden is properly shifted to applicant to distinguish the claimed product from the prior art product. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977); Ex Parte Gray, 10 USPQ2nd 1922 (BPAI 1989).
Applicants arguments about overlapping epitopes and Figures of proteins are not persuasive. First, the limitations are not in the claims, second, it would be obvious to one of ordinary skill in the art at the effective time of filing to use antibodies that detect the different proteins as this was known in the art, and third, if part two is not correct, then applicant has not differentiated the prior art antibody(s) from the one used in the present invention.  
Where, as here, the Patent Office lacks the facilities to perform comparisons between the claimed material and prior art materials that reasonably appear to meet the claim limitations, the burden is properly shifted to applicant to distinguish the claimed product from the prior art product. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977); Ex Parte Gray, 10 USPQ2nd 1922 (BPAI 1989).
As to if the reference teaches heterodimers, even though the reference does not use the term, that one of skill in the art would understand the paper teach heterocomplexes as shown in Bode 2003 (referred to by applicant and in IDS)-
It was not before 2001 that our group published a discovery that was seemingly more than just another diagnostic parameter, namely the finding of circulating immune complexes (CIC) which are regularly formed during bursts of antigenaemia (N- and P proteins, N/P complexes in plasma) and subsequent antibody generation in the host (24). (Ref 24 is the presently cited reference.)(emphasis added). (page 23, column 2, paragraph below heading)
Thus, the paper does show the complexes. 
As to the patentability of claims 1, 8, and 9, while the combination mat be patentable, the combination must be presented in one claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/             Primary Examiner, Art Unit 1648